Case 3:20-cv-13103-BRM-LHG Document 5 Filed 09/24/20 Page 1 of 4 PageID: 49




 Keith J. Miller
 Justin T. Quinn
 Michael J. Gesualdo
 ROBINSON MILLER LLC
 Ironside Newark
 110 Edison Place, Suite 302
 Newark, New Jersey 07102
 (973) 690-5400 (Telephone)
 kmiller@rwmlegal.com
 jquinn@rwmlegal.com
 mgesualdo@rwmlegal.com

 Attorneys for Plaintiffs
 Janssen Pharmaceuticals, Inc.,
 Janssen Pharmaceutica NV,
 Janssen Research & Development,
 LLC

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY



JANSSEN PHARMACEUTICALS, INC.,
JANSSEN PHARMACEUTICA NV,
                                                           Civil Action No. 3:20-cv-13103
JANSSEN RESEARCH &
                                                           (BRM)(LHG)
DEVELOPMENT, LLC,

                                     Plaintiffs,
                                                                    (Filed Electronically)
                         v.

MYLAN LABORATORIES LIMITED, MYLAN
PHARMACEUTICALS INC., and MYLAN
INSTITUTIONAL LLC,



      STIPULATION AND ORDER DISMISSING WITHOUT PREJUDICE
DEFENDANTS MYLAN PHARMACEUTICALS INC. AND MYLAN INSTITUTIONAL
    LLC AND AMENDING CAPTION IN THE ACTION TO REFLECT SAME

       This stipulation is made by and between Plaintiffs Janssen Pharmaceuticals, Inc. (“JPI”),

Janssen Pharmaceutica NV (“JPN”), and Janssen Research & Development, LLC (“JRD”),

(collectively “Plaintiffs” or “Janssen”) and Defendants Mylan Laboratories Limited (“MLL”),




12012166
Case 3:20-cv-13103-BRM-LHG Document 5 Filed 09/24/20 Page 2 of 4 PageID: 50




Mylan Pharmaceuticals, Inc. (“MPI”) and Mylan Institutional LLC (“MIL”) (collectively,

“Mylan” or “Defendants”).

       Plaintiffs and Defendants, by and through their respective undersigned counsel in the

above-captioned action (“Action”), and subject to approval of the Court, stipulate and agree as

follows:

       1.      Plaintiffs hereby dismiss without prejudice their claims against MPI and MIL

pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) and (ii). The parties agree that this Action will

continue in this District with respect to Plaintiffs’ claims against MLL.

       2.      Without conceding that they are proper parties to this litigation, MPI and MIL

agree to be bound, as if they were parties to this Action, by any Judgment, Order, or decision,

including any injunction or any appeals thereof.

       3.      MLL does not contest personal jurisdiction or venue for the purposes of this

action only.

       4.      MLL, MPI, and MIL agree that any documents, things, witnesses, or information

that would be discoverable in this Action were MPI and MIL to remain a party to this Action

shall be deemed to be in the possession, custody and control of MLL for purposes of discovery

and trial in this Action, and MLL will produce such discoverable documents, things, witnesses,

or information subject to any objection or privilege (other than non-party status).

       5.      Plaintiffs may seek to depose employees of MPI and/or MIL by serving

deposition notices on MLL and MLL agrees to accept service of such deposition notices. MLL

will also accept Rule 30(b)(6) deposition notices containing topics directed to information that

may be held by MPI and/or MIL and any witness presented in response thereto shall investigate

information in the possession, custody, or control of MPI and/or MIL if required.



                                                   2
 12012166
Case 3:20-cv-13103-BRM-LHG Document 5 Filed 09/24/20 Page 3 of 4 PageID: 51




       6.      For clarity, nothing herein constitutes a waiver of any objections or defenses to

the provision of discovery that are available to parties to an action under the Federal Rules of

Civil Procedure, the Federal Rules of Evidence, or any other applicable authority. Plaintiffs

agree that MLL may raise objections and defenses to discovery requests on behalf of MPI and

MIL. Further, MLL will certify interrogatory responses containing MLL information, MPI

information, and MIL information.

       7.      None of the foregoing shall be interpreted to limit Plaintiffs’ rights to appropriate

and timely discovery from MLL, MPI, or MIL or to limit MLL’s right to appropriate and timely

discovery from Plaintiffs.

       8.      The terms of this Stipulation are made without prejudice to the respective

positions of Plaintiffs and Defendants as to whether MPI and MIL are proper defendants in this

Action. The terms of this stipulation cannot and will not be used by Janssen or Mylan to argue

for or against venue or jurisdiction in the future.

       9.      The case caption for this Action should be amended to remove MPI and MIL.




                                                      3
 12012166
Case 3:20-cv-13103-BRM-LHG Document 5 Filed 09/24/20 Page 4 of 4 PageID: 52




Dated: September 24, 2020



 s/ Keith J. Miller                                 s/Arnold B. Calmann
 Keith J. Miller                                    Arnold B. Calmann
 Justin T. Quinn                                    Jeffrey S. Soos
 Michael Gesualdo                                   Katherine A. Escanlar
 ROBINSON MILLER LLC                                SAIBER LLC
 Ironside Newark                                    One Gateway Center, 10th Floor
 110 Edison Place, Suite 302                        Newark, New Jersey 07102
 Newark, New Jersey 07102                           (973) 622-3333 (Telephone)
 (973) 690-5400 (Telephone)                         (973) 622-3349 (Facsimile)
 (973) 466-2760 (Facsimile)
                                                    Of counsel:
 Of counsel:                                        Deepro R. Mukerjee
 Barbara L. Mullin (pro hac vice forthcoming)       Lance A. Soderstrom
 Aron Fischer (pro hac vice forthcoming)            Guylaine Hache
 Andrew D. Cohen (pro hac vice forthcoming)         KATTEN MUCHIN ROSENMAN LLP
 PATTERSON BELKNAP WEBB &                           575 Madison Avenue
 TYLER LLP                                          New York, New York 10022
 1133 Avenue of the Americas                        (212) 940-8800 (Telephone)
 New York, New York 10036                           (212) 940-8776 (Facsimile)
 (212) 336-2000 (Telephone)
 (212) 336-2222 (Facsimile)                         Attorneys for Defendants Mylan Laboratories
                                                    Limited, Mylan Pharmaceuticals, Inc., and
                                                    Mylan Institutional LLC
 Attorneys for Plaintiffs Janssen
 Pharmaceuticals, Inc., Janssen Pharmaceutica
 NV, and Janssen Research & Development,
 LLC



                       24th day of September 2020.
IT IS SO ORDERED this ____


                                                     __________________________________
                                                         ____________________


                                                     Hon. Brian R. Martinotti, U.S.D.J.




                                                4
12012166
